DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 5/11/2021. Claims 1 – 8 are pending in the application. 
2.	The previous 35 USC 112 rejections of claims 1-8 are withdrawn in light of Applicant’s amendment and remarks.  




Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 2 requires a total of 150 to 600 parts by weight of the functional fiber and the inorganic filler. However, Claim 2 depends from claim 1, and claim 1 already requires 75 to 350 parts by weight of a functional fiber and 70 to 300 parts by weight of an inorganic filler. As such, the combined total of the functional fiber and the inorganic filler claimed in claim 2 does not further limit claim 1. 


Claim Analysis
5.	Summary of Claim 1:
A composition including 

40 to 350 parts by weight of a functional fiber and 

20 to 300 parts by weight of an inorganic microparticulate filler having an average particle diameter of less than 15 m per 100 parts by weight of an addition-reaction type polyimide resin.

 
Claim Rejections - 35 USC § 103


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable by Kawase, et al. (EP 0 384 711 as listed on the IDS dated 10/10/2019) as evidenced Molybdenum DiSulfide Product Data Sheet (attached herewith).
Regarding claim 1, Kawase et al. teach a composition comprising a resin and a filler, wherein the resin is obtainable by addition cross-linking of an amine-terminated amic acid, wherein the resin is N,N’-bismaleimide (claim 1) thereby reading on the addition-reactive type of polyimide resin, wherein in a preferred embodiment the resin is in the amount of 100 parts, the filler is molybdenum disulfide and carbon fibers, wherein the fillers are incorporated into the material, on a weight basis, of from 2 to 200 parts (p. 7 line 25) per 100 parts of the thermosetting matrix resin , wherein the molybdenum sulfide is the molybdenum sulfide PS of Sumikou Junkatsuzai KK which has a 1.4 µm mean diameter as evidenced by the Molybdenum disulfide product data sheet. 
Kawase et al. and the claims differ in that Kawase et al. do not teach the exact same proportions for the inorganic filler and the functional fiber as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Kawase et al. (from 2 to 200 parts for the fillers) overlap the instantly claimed proportions (75 to 350 parts by weight of a functional fiber and 75 to 300 parts by weight of an inorganic filler) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference MPEP 2144.05. 

	


Kawase et al. and the claims differ in that Kawase et al. do not teach the exact same range for the filler as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Kawase et al. (2 to 200 parts) overlap the instantly claimed range (100 to 600) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference MPEP 2144.05.
Regarding claim 3, Kawase et al. teach a carbon fiber (Example 11).
Regarding claim 5, Kawase et al. teach the filler is calcium carbonate (p. 7 line 40).
Regarding claim 6, Kawase et al. teach the composition is flor slide parts (Title, p. 3 line 4) thereby reading on the sliding member as required by the instant claim.     
Regarding claim 7, Kawase et al. teach a method of mixing the resin with the filler wherein the prepared molding compound is charged under a metal mold and heated to a temperature of 200 °C or 250 °C (Examples, p. 12 lines 9 -11).
Kawase et al. do not particularly teach the mixing is done at a temperature not lower than the melting point of the polyimide resin and shaping the mixture by pressing under a temperature not lower than a thermosetting temperature of the polyimide resin.
However, it would have been obvious to one of ordinary skill in the art to conduct the mixing at temperatures not lower than the melting point of the polyimide resin and shape the mixture at a 
Regarding claim 8, Kawase et al. teach press molding (p. 7 line 44) thereby reading on the compression molding of the instant claim.


9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable by Kawase, et al. (EP 0 384 711 as listed on the IDS dated 10/10/2019) as evidenced Molybdenum DiSulfide Product Data Sheet (attached herewith), Yano et al. (US PG Pub 2008/0242793 A1) and Miyazaki et al. (US Patent 4,664,900).
Regarding claim 4, Kawase et al. teach the composition as set forth above and incorporated herein by reference. Kawase et al. teach the carbon fiber in preferred embodiment is Torayca Chopped Fiber T008A-003 (Trademark) of Toray Industries (p. 12, line 14).
Kawase et al. do not teach the particle diameter or the length of the carbon fiber.
Yano et al. teach the carbon fiber T008A-003 by Toray Industries Inc. [0024] as having a carbon diameter of from 3 to 20 µm [0021] thereby reading on the claimed range of 3 – 20 µm. 
Miyazaki et al. teach the T008A-003 fiber manufactured by Toray has a length of 3 mm (col. 7 line 13) which corresponds to 3000 µm thereby reading on the claimed range of 50 to 6000 µm.

Response to Arguments
10.	Applicant’s arguments, see p. 1-5, filed 5/11/2021, with respect to the rejections of claims 1, 3, 5, 6 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 103 in view of Kawase et al.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763